Order of the Supreme Court, New York County (M. Altman, J.), entered November 1, 1982, denying the motion of defendants to vacate a default judgment entered against them on November 17,1981 for plaintiff in the sum of $55,475, is reversed, on the law and facts and in the exercise of discretion, without costs; the motion by defendants is granted on condition defendant Fordham Rent-A-Car Corp. pays $2,000 to plaintiff within 20 days after service of a copy of the order to be entered herein, with notice of entry. In the event the payment is not made within the time specified, the order appealed from is affirmed, with costs. Defendants have demonstrated that the default was not entirely inexcusable and that there existed a meritorious defense. However, we are of the opinion that costs in that amount specified should be imposed to compensate plaintiff for the inconvenience and delay occasioned to him. Concur — Carro, J. P., Asch, Silverman, Bloom and Kassal, JJ.